DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 7 is objected to because of the following informalities:  
In Claim 7, line 4, the phrase “the phrase change devices” should be changed to – the phase change devices --.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 9, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buettner et al (Pub. No.: US 2018/0267148).
	Regarding claims 1, 12 and 18, referring to Figures 1, 3 and 4, Buettner et al teaches a lidar device (i.e., lidar sensor 10, Figs. 1, 3 and 4) comprising:
a laser beam source (i.e., light source 12, Figs. 1, 3 and 4) configured to emit light resulting in a plurality of non- parallel laser bean waves (i.e., light beam 14, Figs. 1, 3 and 4);
a laser beam scanner (i.e., deflection mirror 18, Figs. 1, 3 and 4); and
one or more lenses (i.e., lens 16, Figs. 1, 3 and 4) configured to direct the plurality of non-parallel laser beam waves towards the laser beam scanner (i.e., deflection mirror 18, Figs. 1, 3 and 4), the laser beam scanner being configured to reflect the non-parallel plurality of beam waves towards a collimator device (i.e., array 20 of micro-optical elements 22, and lens 30, Figs. 1, 3 and 4);
the collimator device (i.e., array 20 of micro-optical elements 22, and lens 30, Figs. 1, 3 and 4) being configured to:  
        collimate the plurality of non-parallel laser beam waves reflected by the laser beam scanner (i.e., deflection mirror 18, Figs. 1, 3 and 4) into a corresponding plurality of parallel plane waves (i.e., plurality of parallel plane waves 32, Figs. 1, 3 and 4); and
       direct the plurality of plane waves (i.e., plurality of parallel plane waves 32, Figs. 1, 3 and 4) towards a field of interest (i.e., Figures 1, 3 and 4, pages 2 and 3, paragraphs [0019]-[0030]).
Regarding claim 2, Buettner et al further teaches wherein the plurality of non-parallel laser beam waves (i.e., light beam 14, Figs. 1, 3 and 4) are spherical waves.
Regarding claims 3, 13 and 19, Buettner et al further teaches wherein the plurality of non-parallel laser beam waves (i.e., light beam 14, Figs. 1, 3 and 4) directed by the one or more lenses (i.e., lens 16, Figs. 1, 3 and 4) converge at different angles at the laser beam scanner (i.e., deflection mirror 18, Figs. 1, 3 and 4).
Regarding claims 4, 14 and 20, Buettner et al further teaches wherein the laser beam scanner (i.e., deflection mirror 18, Figs. 1, 3 and 4) is configured to linearly phase shift the plurality of non-parallel laser beam waves by rotating about an axis of the laser beam scanner (i.e., axis 24 of the deflection mirror 18, Figs. 1, 3 and 4).
Regarding claims 5 and 15, Buettner et al further teaches wherein the collimator device (i.e., array 20 of micro-optical elements 22, and lens 30, Figs. 1, 3 and 4) comprises a fixed array of parabolic reflectors (i.e., array 20a of micro-optical elements 22a are concave mirrors, Fig. 3, page 2, paragraph [0028]), with each reflector configured to collimate the laser beam toward one of a plurality of directions.
Regarding claims 6 and 16, Buettner et al further teaches wherein the collimator device (i.e., array 20 of micro-optical elements 22, and lens 30, Figs. 1, 3 and 4) is actively synchronized with the laser beam scanner (i.e., deflection mirror 18, Figs. 1, 3 and 4) by changing operation of the collimator device as the laser beam scanner rotates about the axis of the laser beam scanner (i.e., axis 24 of the deflection mirror 18, Figs. 1, 3 and 4).
Regarding claim 9, Buettner et al further teaches wherein the collimator device (i.e., array 20 of micro-optical elements 22, and lens 30, Figs. 1, 3 and 4) comprises a bendable mirror (i.e., array 20a of micro-optical elements 22a are concave mirrors, Fig. 3, page 2, paragraph [0028]) that actively bends as the laser beam scanner rotates about the axis of the laser beam scanner (i.e., axis 24 of the deflection mirror 18, Figs. 1, 3 and 4) so as to collimate the linearly phase shifted plurality of non-parallel laser beam waves into the corresponding plurality of parallel plane waves.

Allowable Subject Matter
5.	Claims 7, 8, 10, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                               Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartlett (US Patent No. 11,237,251) discloses lidar scanning with expanded scan angle.

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is 
(571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636